MEMORANDUM *
The district court did not abuse its discretion by denying Jenkins’ motion for substitution of counsel. The court’s inquiry into the merits of Jenkins’ motion was adequate and provided it with a “sufficient basis for reaching an informed decision.” United States v. Adelzo-Gonzalez, 268 F.3d 772, 777 (9th Cir.2001) (citations omitted).
Neither was the district court’s denial of Jenkins’ motion for a continuance of his sentencing hearing an abuse of discretion. Jenkins’ counsel adequately represented him at the sentencing hearing, resulting in a lack of prejudice. See United States v. Zamora-Hernandez, 222 F.3d 1046, 1049 (9th Cir.2000).
The district court also acted within its discretion when it denied Jenkins’ motion to withdraw his guilty plea. Erroneous advice as to the potential sentence does not constitute a “fair and just reason” for withdrawing a guilty plea. See United States v. Ruiz, 257 F.3d 1030, 1032 (9th Cir.2001); see also United States v. Mich-lin, 34 F.3d 896, 899 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.